Per Curiam : The decree rendered in favor of appellant was vacated at the same term of court at which it was rendered,, and if it was entered without sufficient evidence to support it,, or if it was obtained by fraud and collusion, the court had the-undoubted power to set it aside during the term, and it was-the duty of the court to do so. . The real question presented by the record, then, is, whether the evidence before the court was sufficient ’ to establish the fact that appellant was elected constable, as he had alleged. It is true that Balston admitted that appellant was elected, but that admission, in the absence of evidence, did not establish the fact. Had the contest' been solely between appellant and Balston, and no other rights involved, the admission might have been conclusive; but such was not the case. Others were interested, and before appellant was entitled to a decree in his. favor it devolved upon him to show, by competent evidence,, that he was duly elected to the office which he claimed, and unless that fact appears, appellant has no real ground of complaint. We have examined the record carefully, and we fail to find evidence therein showing that appellant was elected. Complaint is made that the court proceeded, immediately after declaring appellant in default, to hear the Jones petition,, and after dismissing Jones’ petition, set aside the decree in favor of appellant, and dismissed his petition without giving him an opportunity to be heard. The record fails to show that appellant desired time to prepare for a hearing, or that he asked for an extension of time. If the appellant was not ready to proceed with the hearing on his petition after the. court had dismissed Jones’ petition, it was his duty to ask for time, and if he*failed to do so, it is too late now to complain. We find no error in the record, and the judgment of the county court will be affirmed. Judgment affirmed.